EXHIBIT 10.22

 

SUBLEASE AGREEMENT

 

This SUBLEASE AGREEMENT (“Sublease”) is made and entered into as of May 24, 2005
by and between BIOGEN IDEC INC., a Delaware corporation (“Sublandlord”), and
MACROPORE BIOSURGERY, INC., a Delaware corporation (“Subtenant”).

 

WHEREAS, BIODEC, LLC, a California limited liability company (as successor to
Professors Fund I, L.P., as Managing Agent for All Spectrum Services, Inc.), as
Landlord (“Landlord”), and Sublandlord, as Tenant, are parties to a certain
Lease Agreement dated as of August 13, 1996 (“Original Lease”), as amended by
that certain First Amendment to Lease (“First Amendment”) dated as of October 1,
1999, that certain Second Amendment to Lease (“Second Amendment”) dated as of
June 16, 2000, that certain Third Amendment to Lease (“Third Amendment”) dated
as of October 13, 2000, and that certain Fourth Amendment to Lease (“Fourth
Amendment”) dated as of March 5, 2004 (collectively, as amended, the “Master
Lease”), whereby Landlord leased to Sublandlord the buildings located at 3020
Callan Road (the “3020 Building”) and 3030 Callan Road (the “3030 Building,” and
together with the 3020 Building, collectively, the “Buildings”), San Diego, CA
(“Master Premises”), as more particularly described in the Master Lease, upon
the terms and conditions contained therein.  All initially capitalized terms
used herein shall have the same meanings ascribed to them in the Master Lease
unless otherwise defined herein.  A copy of the Master Lease is attached hereto
as Exhibit ”A” and made a part hereof.  Sublandlord is vested with the leasehold
estate described in the Master Lease.

 

WHEREAS, Sublandlord and Subtenant are desirous of entering into a sublease of
the entirety of the Master Premises so indicated on the demising plan annexed
hereto as Exhibit ”B” and made a part hereof (“Sublease Premises”) on the terms
and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto mutually covenant and agree as
follows:

 


1.     DEMISE.  SUBLANDLORD HEREBY SUBLEASES AND DEMISES TO SUBTENANT AND
SUBTENANT HEREBY HIRES AND SUBLEASES FROM SUBLANDLORD THE SUBLEASE PREMISES
CONSISTING OF APPROXIMATELY 45,117 RENTABLE SQUARE FEET (“RSF”) OF THE ENTIRETY
OF THE 3020 BUILDING, AND APPROXIMATELY 45,883 RSF OF THE ENTIRETY OF THE
3030 BUILDING, OR APPROXIMATELY 91,000 RSF OF SPACE IN THE AGGREGATE, SUBJECT TO
THE TERMS, COVENANTS AND CONDITIONS HEREINAFTER SET FORTH.  THE PARTIES
STIPULATE THAT THE SQUARE FOOTAGE OF THE SUBLEASE PREMISES SHALL BE AS SPECIFIED
ABOVE.

 


2.     SUBLEASE TERM.

 


A.     SUBLEASE TERM.  THE TERM OF THIS SUBLEASE (“TERM”) SHALL COMMENCE ON
OCTOBER 1, 2005 (“SUBLEASE COMMENCEMENT DATE”), AND END, UNLESS SOONER
TERMINATED AS PROVIDED HEREIN, ON JUNE 30, 2010 (“SUBLEASE EXPIRATION DATE”)

 


B.     LICENSE FOR EARLY ENTRY PERIOD.  PRIOR TO THE SUBLEASE COMMENCEMENT DATE
AND NOT LATER THAN TEN (10) DAYS FOLLOWING THE FULL EXECUTION OF THIS SUBLEASE
AND SUBLANDLORD’S RECEIPT LANDLORD’S CONSENT TO THIS SUBLEASE, SUBTENANT SHALL
HAVE A LICENSE (THE “LICENSE”) TO ENTER ONTO AND OCCUPY THE SUBLEASE PREMISES
(THE “LICENSE AREA”).   THE LICENSE SHALL BE LIMITED TO THE USE AND OCCUPANCY OF
THE LICENSED AREA SOLELY FOR PURPOSES OF CONSTRUCTION OF THE TENANT IMPROVEMENTS
(DEFINED BELOW) AND INSTALLING DATA AND TELECOMMUNICATIONS CABLING AND
EQUIPMENT.  SUBTENANT’S USE AND OCCUPANCY OF THE LICENSE AREA SHALL BE
SUBSTANTIALLY ON ALL THE TERMS AND PROVISIONS OF THIS SUBLEASE, AS THE SAME
APPLY TO THE SUBLEASE PREMISES, INCLUDING, WITHOUT LIMITATION, PROVISIONS
REQUIRING MAINTENANCE OF INSURANCE BY SUBTENANT AND INDEMNITY OBLIGATIONS IN
FAVOR OF SUBLANDLORD AND PAYMENT OF UTILITIES USED BY SUBTENANT DURING SUCH
OCCUPANCY; PROVIDED, HOWEVER, SUBTENANT SHALL NOT BE REQUIRED TO PAY RENT
(DEFINED BELOW) DURING THE TERM OF THE LICENSE.  THE DEPOSIT SHALL SECURE
PERFORMANCE OF SUBTENANT WITH RESPECT TO ITS OBLIGATIONS IN CONNECTION WITH THE
LICENSE AND, EFFECTIVE ON THE SUBLEASE COMMENCEMENT DATE, THE LICENSE SHALL
AUTOMATICALLY TERMINATE.  SUBLANDLORD HAS NO OBLIGATION TO PREPARE THE LICENSE
AREA FOR SUBTENANT’S USE OR OCCUPANCY OTHER THAN THE REMOVAL OF THE FURNITURE,
FIXTURES AND EQUIPMENT IDENTIFIED ON THE ATTACHED SCHEDULE 2(B) WITHIN THIRTY
(30) DAYS OF THE COMMENCEMENT OF THE LICENSE.  EXCEPT FOR THE REMOVAL OF SUCH
ITEMS, THE LICENSE AREA SHALL BE TENDERED TO SUBTENANT IN ITS “AS-IS” CONDITION
WITH BUILDING SYSTEMS IN WORKING ORDER AND CONDITION.  SUBTENANT SHALL NOT
UNDERTAKE ANY ACTION WITH RESPECT TO THE LICENSE AREA WHICH IS INCOMPATIBLE WITH
THE DURATION AND SCOPE OF THE LICENSE.  SUBTENANT AGREES THAT THE LICENSE DOES
NOT CONSTITUTE A LEASEHOLD INTEREST IN THE LICENSE AREA AND SUBTENANT AGREES NOT
TO ASSERT ANY LEASEHOLD INTEREST RIGHTS IN OR TO THE LICENSE AREA. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2(B), IN THE EVENT
SUBTENANT COMMENCES NORMAL OPERATION OF ITS BUSINESS

 

--------------------------------------------------------------------------------


 


(I.E., ACTIVITIES OTHER THAN READYING THE SUBLEASE PREMISES FOR SUBTENANT’S
OCCUPANCY AS DESCRIBED HEREINABOVE) IN ANY PORTION OF THE SUBLEASE PREMISES
PRIOR TO THE SUBLEASE COMMENCEMENT DATE, SUBTENANT SHALL PAY TO SUBLANDLORD ALL
ADDITIONAL RENT PAYABLE PURSUANT TO THE MASTER LEASE, INCLUDING OPERATING
EXPENSES (AS DEFINED IN SECTION 4(C) BELOW), APPLICABLE TO SUCH PORTION OF THE
SUBLEASE PREMISES, SUCH PAYMENT TO BE MADE IN ADVANCE, FOR EACH MONTH (OR
PORTION THEREOF) OF SUCH OCCUPANCY; PROVIDED, HOWEVER, SUBTENANT SHALL NOT BE
REQUIRED TO PAY BASE RENTAL (AS DEFINED IN SECTION 4(A) BELOW) PRIOR TO THE
SUBLEASE COMMENCEMENT DATE.

 


3.     USE.        THE SUBLEASE PREMISES SHALL BE USED AND OCCUPIED BY SUBTENANT
SOLELY FOR OFFICE, LABORATORY AND RESEARCH AND DEVELOPMENT USES, AND ANY OTHER
USES PERMITTED UNDER THE MASTER LEASE.

 


4.     SUBRENTAL.

 


A.     BASE RENTAL.  SUBJECT TO THE PROVISIONS OF SECTION 4(F) BELOW, BEGINNING
WITH THE SUBLEASE COMMENCEMENT DATE AND THEREAFTER DURING THE TERM OF THIS
SUBLEASE AND ENDING ON THE SUBLEASE EXPIRATION DATE, SUBTENANT SHALL PAY TO
SUBLANDLORD MONTHLY INSTALLMENTS OF BASE RENT OF INITIALLY CALCULATED AT THE
RATE OF ONE AND 15/100 DOLLARS ($1.15) PER RSF OF SUBLEASE PREMISES (“BASE
RENTAL”).  BASE RENTAL SHALL INITIALLY BE ONE HUNDRED FOUR THOUSAND SIX HUNDRED
FIFTY AND 00/100 DOLLARS ($104,650.00). COMMENCING AS OF THE FIRST (1ST)
ANNIVERSARY OF THE SUBLEASE COMMENCEMENT DATE, BASE RENTAL SHALL INCREASE BY
THREE PERCENT (3%), AND SHALL INCREASE BY THREE PERCENT (3%) EACH ANNIVERSARY OF
THE SUBLEASE COMMENCEMENT DATE THEREAFTER.  BASE RENTAL AND ADDITIONAL RENT
(INCLUDING OPERATING EXPENSES) SHALL HEREINAFTER BE COLLECTIVELY REFERRED TO AS
“RENT.”  SUBLANDLORD AND SUBTENANT INTEND THAT SUBTENANT’S OBLIGATIONS UNDER
THIS SUBLEASE SHALL BE ON A “TRIPLE NET” BASIS.

 


B.     PRORATIONS.  IF THE SUBLEASE COMMENCEMENT DATE IS NOT THE FIRST (1ST) DAY
OF A MONTH, OR IF THE SUBLEASE EXPIRATION DATE IS NOT THE LAST DAY OF A MONTH, A
PRORATED INSTALLMENT OF MONTHLY BASE RENTAL BASED ON A THIRTY (30) DAY MONTH
SHALL BE PAID FOR THE FRACTIONAL MONTH DURING WHICH THE TERM COMMENCED OR
TERMINATED.

 


C.     ADDITIONAL RENT.  BEGINNING WITH THE SUBLEASE COMMENCEMENT DATE AND
CONTINUING TO THE SUBLEASE EXPIRATION DATE, SUBTENANT SHALL ALSO PAY AS
ADDITIONAL RENT ALL OPERATING EXPENSES AND THE FULL AMOUNT OF ADDITIONAL RENT
PAYABLE BY SUBLANDLORD AS TENANT PURSUANT TO THE MASTER LEASE.  THE TERM
“OPERATING EXPENSES” SHALL MEAN THE FULL COST OF ALL OPERATING EXPENSES
APPLICABLE TO THE SUBLEASE PREMISES, INCLUDING BUILDING MAINTENANCE, COMMON AREA
EXPENSES, INSURANCE PREMIUMS FOR CASUALTY INSURANCE MAINTAINED WITH RESPECT TO
THE BUILDINGS (BUT EXCLUDING ANY INSURANCE COVERAGES FOR SUBTENANT’S PERSONAL
PROPERTY), SECURITY SERVICES PROVIDED BY SUBLANDLORD, REAL ESTATE TAXES, AND
UTILITIES.  SUBTENANT SHALL ALSO PAY TO SUBLANDLORD AS ADDITIONAL RENT FOR THIS
SUBLETTING THE COST OF ALL ADDITIONAL EXPENSES, COSTS AND CHARGES OTHER THAN
OPERATING EXPENSES WHICH ARE INCURRED: (I) IN CONNECTION WITH ANY ADDITIONAL
SERVICES REQUESTED BY SUBTENANT, (II) IN CONNECTION WITH ANY ACT PERFORMED BY
SUBLANDLORD AT SUBTENANT’S REQUEST OR ON SUBTENANT’S BEHALF IF SUBTENANT FAILS
TO PERFORM AN ACT WHICH SUBTENANT IS REQUIRED TO PERFORM UNDER THIS SUBLEASE,
(III) AS A RESULT OF SUBTENANT’S USAGE OF SERVICES OR UTILITIES OUTSIDE THE
BUILDINGS’ STANDARD HOURS OF OPERATION, OR (IV) AS A RESULT OF SUBTENANT’S
MISUSE OF OR DAMAGE TO THE SUBLEASE PREMISES.

 


D.     PAYMENT OF RENT.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
SUBLEASE, RENT SHALL BE PAYABLE IN LAWFUL MONEY WITHOUT DEMAND, AND WITHOUT
OFFSET, COUNTERCLAIM, OR SETOFF IN MONTHLY INSTALLMENTS, IN ADVANCE, ON THE
FIRST DAY OF EACH AND EVERY MONTH DURING THE TERM OF THIS SUBLEASE.  ALL OF SAID
RENT IS TO BE PAID TO SUBLANDLORD AT ITS OFFICE AT THE ADDRESS SET FORTH IN
SECTION 13 HEREIN, OR AT SUCH OTHER PLACE OR TO SUCH AGENT AND AT SUCH PLACE AS
SUBLANDLORD MAY DESIGNATE BY NOTICE TO SUBTENANT.  ANY ADDITIONAL RENT PAYABLE
ON ACCOUNT OF ITEMS WHICH ARE NOT PAYABLE MONTHLY BY SUBTENANT TO SUBLANDLORD
UNDER THIS SUBLEASE IS TO BE PAID TO SUBLANDLORD AS AND WHEN SUCH ITEMS ARE
PAYABLE BY SUBLANDLORD TO THIRD PARTIES OR TO LANDLORD UNDER THE MASTER LEASE
UNLESS A DIFFERENT TIME FOR PAYMENT IS ELSEWHERE STATED HEREIN.  UPON WRITTEN
REQUEST THEREFOR, SUBLANDLORD AGREES TO PROVIDE SUBTENANT WITH COPIES OF ANY
STATEMENTS OR INVOICES RECEIVED BY SUBLANDLORD FROM LANDLORD PURSUANT TO THE
TERMS OF THE MASTER LEASE.  SUBLANDLORD RESERVES THE RIGHT TO COLLECT FROM
SUBTENANT, AND SUBTENANT SHALL PAY TO SUBLANDLORD WITHIN THIRTY (30) DAYS OF
RECEIPT OF AN INVOICE THEREFOR, THE AMOUNT OF ANY UNDERPAYMENT REVEALED AFTER
THE SUBLEASE EXPIRATION DATE OR EARLIER TERMINATION OF THIS SUBLEASE PURSUANT TO
SECTION 17 BY A STATEMENT OF ACTUAL COSTS INCURRED BY SUBLANDLORD.

 


E.     LATE CHARGE.  SUBTENANT SHALL PAY TO SUBLANDLORD AN ADMINISTRATIVE CHARGE
AT AN ANNUAL INTEREST RATE EQUAL TO THE PRIME RATE (AS STATED UNDER THE COLUMN
“MONEY RATES” IN THE WALL STREET JOURNAL) PLUS THREE PERCENT (3%) ON ALL AMOUNTS
OF RENT PAYABLE HEREUNDER WHICH ARE NOT PAID WITHIN THREE (3) DAYS OF THE DATE
ON WHICH SUCH PAYMENT IS DUE, SUCH CHARGE TO ACCRUE FROM THE DATE UPON WHICH
SUCH AMOUNT WAS DUE UNTIL PAID.

 


F.      RENTAL ABATEMENT.  PROVIDED SUBTENANT SHALL NOT BE IN DEFAULT OF ANY
PROVISION OF THIS SUBLEASE, SUBTENANT SHALL RECEIVE A CREDIT (“T/I CREDIT”)
AGAINST THE PAYMENT OF BASE RENTAL FOR CERTAIN TENANT IMPROVEMENTS DESCRIBED IN
THE ATTACHED EXHIBIT “C” (THE “TENANT IMPROVEMENTS”) IN AN AMOUNT EQUAL TO EIGHT
HUNDRED THIRTY-SEVEN THOUSAND

 

2

--------------------------------------------------------------------------------


 


TWO HUNDRED AND 00/100 DOLLARS ($837,200.00).  THE T/I CREDIT SHALL BE GIVEN IN
THE FORM OF AN ABATEMENT OF BASE RENTAL IN MONTHS ONE (1) THROUGH EIGHT (8) OF
THE TERM (“T/I CREDIT PERIOD”).  SUBTENANT SHALL BE OBLIGATED TO PAY ALL
ADDITIONAL RENT DURING THE T/I CREDIT PERIOD. THE GRANT OF THE T/I CREDIT DOES
NOT CONSTITUTE SUBLANDLORD’S CONSENT TO THE TENANT IMPROVEMENTS PROPOSED TO BE
INSTALLED IN THE SUBLEASE PREMISES BY SUBTENANT, SUCH APPROVAL TO BE GOVERNED BY
SECTION 20 OF THIS SUBLEASE.  IF SUBTENANT FAILS TO CONSTRUCT THE TENANT
IMPROVEMENTS, SUBLANDLORD MAY RECOVER FROM SUBTENANT THE T/I CREDIT. 
ADDITIONALLY, UPON ANY DEFAULT BY SUBTENANT OF ITS OBLIGATIONS UNDER THIS
SUBLEASE DURING THE TERM, IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO
SUBLANDLORD AT LAW OR IN EQUITY, SUBLANDLORD MAY RECOVER FROM SUBTENANT THE
REMAINING UNAMORTIZED PORTION OF THE T/I CREDIT, AMORTIZED OVER THE TERM.

 


5.     SECURITY DEPOSIT.  CONCURRENTLY WITH THE EXECUTION OF THIS SUBLEASE,
SUBTENANT SHALL DEPOSIT WITH SUBLANDLORD THE SUM OF ONE HUNDRED FORTY-EIGHT
THOUSAND ONE HUNDRED FORTY-EIGHT AND 00/100 DOLLARS ($148,148.00) (“DEPOSIT”),
WHICH SHALL BE HELD BY SUBLANDLORD AS SECURITY FOR THE FULL AND FAITHFUL
PERFORMANCE BY SUBTENANT OF ITS COVENANTS AND OBLIGATIONS UNDER THIS SUBLEASE. 
THE DEPOSIT IS NOT AN ADVANCE RENT DEPOSIT, AN ADVANCE PAYMENT OF ANY OTHER
KIND, OR A MEASURE OF SUBLANDLORD’S DAMAGES IN CASE OF SUBTENANT’S DEFAULT.  IF
SUBTENANT DEFAULTS IN THE FULL AND TIMELY PERFORMANCE OF ANY OR ALL OF
SUBTENANT’S COVENANTS AND OBLIGATIONS SET FORTH IN THIS SUBLEASE, THEN
SUBLANDLORD MAY, FROM TIME TO TIME, WITHOUT WAIVING ANY OTHER REMEDY AVAILABLE
TO SUBLANDLORD, USE THE DEPOSIT, OR ANY PORTION OF IT, TO THE EXTENT NECESSARY
TO CURE OR REMEDY THE DEFAULT OR TO COMPENSATE SUBLANDLORD FOR ALL OR A PART OF
THE DAMAGES SUSTAINED BY SUBLANDLORD RESULTING FROM SUBTENANT’S DEFAULT. 
SUBTENANT SHALL IMMEDIATELY PAY TO SUBLANDLORD WITHIN FIVE (5) DAYS FOLLOWING
DEMAND, THE AMOUNT SO APPLIED IN ORDER TO RESTORE THE DEPOSIT TO ITS ORIGINAL
AMOUNT, AND SUBTENANT’S FAILURE TO IMMEDIATELY DO SO SHALL CONSTITUTE A DEFAULT
UNDER THIS SUBLEASE.  IF SUBTENANT IS NOT IN DEFAULT WITH RESPECT TO THE
COVENANTS AND OBLIGATIONS SET FORTH IN THIS SUBLEASE AT THE EXPIRATION OR
EARLIER TERMINATION OF THE SUBLEASE, SUBLANDLORD SHALL RETURN THE DEPOSIT TO
SUBTENANT AFTER THE EXPIRATION OR EARLIER TERMINATION OF THIS SUBLEASE IN
ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1950.7. 
SUBLANDLORD’S OBLIGATIONS WITH RESPECT TO THE DEPOSIT ARE THOSE OF A DEBTOR AND
NOT A TRUSTEE.  SUBLANDLORD SHALL NOT BE REQUIRED TO MAINTAIN THE DEPOSIT
SEPARATE AND APART FROM SUBLANDLORD’S GENERAL OR OTHER FUNDS AND SUBLANDLORD MAY
COMMINGLE THE DEPOSIT WITH ANY OF SUBLANDLORD’S GENERAL OR OTHER FUNDS. 
SUBTENANT SHALL NOT AT ANY TIME BE ENTITLED TO INTEREST ON THE DEPOSIT.

 


6.     SIGNAGE.  SUBTENANT SHALL HAVE SUCH RIGHTS TO MAINTAIN SUBTENANT
IDENTIFICATION SIGNS IN ANY LOCATION IN, ON, OR ABOUT THE SUBLEASE PREMISES AS
ARE GRANTED TO SUBLANDLORD UNDER THE MASTER LEASE, SUBJECT TO ALL OF THE TERMS
AND PROVISIONS THEREOF.  THE SIZE, APPEARANCE AND LOCATION OF ALL SUCH SIGNS
SHALL BE SUBJECT TO SUBLANDLORD’S PRIOR APPROVAL, AND SHALL BE SUBJECT TO
SUBTENANT’S RECEIPT OF ALL REQUIRE GOVERNMENTAL PERMITS AND APPROVALS.  THE COST
OF SUCH SIGNS, INCLUDING THE INSTALLATION, MAINTENANCE AND REMOVAL THEREOF,
SHALL BE AT SUBTENANT’S SOLE COST AND EXPENSE.  IF SUBTENANT FAILS TO MAINTAIN
ITS SUBLEASE PREMISES SIGN, OR IF SUBTENANT FAILS TO REMOVE SAME UPON THE
EXPIRATION OR EARLIER TERMINATION OF THIS SUBLEASE AND REPAIR ANY DAMAGE CAUSED
BY SUCH REMOVAL, SUBLANDLORD MAY DO SO AT SUBTENANT’S EXPENSE AND SUBTENANT
SHALL REIMBURSE SUBLANDLORD FOR ALL ACTUAL COSTS INCURRED BY SUBLANDLORD TO
EFFECT SUCH REMOVAL WITHIN FIVE (5) DAYS AFTER SUBTENANT’S RECEIPT OF AN INVOICE
THEREFOR.

 


7.     PARKING.  AT NO ADDITIONAL RENT OR CHARGE OTHER THAN PAYMENT OF OPERATING
EXPENSES THEREFOR, SUBTENANT SHALL HAVE THE RIGHT, DURING THE TERM OF THIS
SUBLEASE, TO USE ON A NON-RESERVED BASIS PARKING SPACES IN THE PARKING
FACILITIES SERVICING THE BUILDINGS IN THE NUMBER PERMITTED UNDER THE MASTER
LEASE APPLICABLE TO THE SUBLEASE PREMISES. ALL SUCH PARKING PRIVILEGES SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE MASTER LEASE.

 


8.     INCORPORATION OF TERMS OF MASTER LEASE.

 


A.     THIS SUBLEASE IS SUBJECT AND SUBORDINATE TO THE MASTER LEASE.  SUBJECT TO
THE MODIFICATIONS SET FORTH IN THIS SUBLEASE, THE TERMS OF THE MASTER LEASE ARE
INCORPORATED HEREIN BY REFERENCE, AND SHALL, AS BETWEEN SUBLANDLORD AND
SUBTENANT (AS IF THEY WERE “LANDLORD” AND “TENANT,” RESPECTIVELY, UNDER THE
MASTER LEASE) CONSTITUTE THE TERMS OF THIS SUBLEASE EXCEPT TO THE EXTENT THAT
THEY ARE INAPPLICABLE TO, INCONSISTENT WITH, OR MODIFIED BY, THE TERMS OF THIS
SUBLEASE.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT PROVISIONS OF THE MASTER
LEASE ARE UNIQUE AND PERSONAL TO SUBLANDLORD’S INTEREST IN THE BUILDINGS
PURSUANT TO THE MASTER LEASE, SUBTENANT SHALL NOT BE REQUIRED TO COMPLY WITH
SUCH PROVISIONS.  IN THE EVENT OF ANY INCONSISTENCIES BETWEEN THE TERMS AND
PROVISIONS OF THE MASTER LEASE AND THE TERMS AND PROVISIONS OF THIS SUBLEASE,
THE TERMS AND PROVISIONS OF THIS SUBLEASE SHALL GOVERN.  SUBTENANT ACKNOWLEDGES
THAT IT HAS REVIEWED THE MASTER LEASE AND IS FAMILIAR WITH THE TERMS AND
CONDITIONS THEREOF.

 


B.     FOR THE PURPOSES OF INCORPORATION HEREIN, THE TERMS OF THE MASTER LEASE
ARE SUBJECT TO THE FOLLOWING ADDITIONAL MODIFICATIONS:

 


I.      IN ALL PROVISIONS OF THE MASTER LEASE (UNDER THE TERMS THEREOF AND
WITHOUT REGARD TO MODIFICATIONS THEREOF FOR PURPOSES OF INCORPORATION INTO THIS
SUBLEASE) REQUIRING THE APPROVAL OR CONSENT OF LANDLORD, SUBTENANT SHALL BE
REQUIRED TO OBTAIN THE APPROVAL OR CONSENT OF BOTH SUBLANDLORD AND LANDLORD.

 

3

--------------------------------------------------------------------------------


 


II.     IN ALL PROVISIONS OF THE MASTER LEASE REQUIRING TENANT TO SUBMIT,
EXHIBIT TO, SUPPLY OR PROVIDE LANDLORD WITH EVIDENCE, CERTIFICATES, OR ANY OTHER
MATTER OR THING, INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF PARAGRAPH 12.1
THEREOF, SUBTENANT SHALL BE REQUIRED TO SUBMIT, EXHIBIT TO, SUPPLY OR PROVIDE,
AS THE CASE MAY BE, THE SAME TO BOTH LANDLORD AND SUBLANDLORD.  IN ANY SUCH
INSTANCE, SUBLANDLORD SHALL DETERMINE IF SUCH EVIDENCE, CERTIFICATE OR OTHER
MATTER OR THING SHALL BE SATISFACTORY.

 


III.    IN THE EVENT OF ANY TAKING BY EMINENT DOMAIN OR CASUALTY TO THE SUBLEASE
PREMISES SUCH THAT SUBTENANT IS DEPRIVED OF THE USE AND OCCUPANCY OF GREATER
THAN FIFTY PERCENT (50%) OF THE SUBLEASE PREMISES FOR A PERIOD IN EXCESS OF
SIXTY (60) DAYS, SUBTENANT AND SUBLANDLORD SHALL EACH HAVE THE RIGHT TO
TERMINATE THIS SUBLEASE UPON NOT LESS THAN THIRTY (30) DAYS WRITTEN NOTICE TO
THE OTHER.  IN THE EVENT OF ANY SUCH TAKING BY EMINENT DOMAIN OR CASUALTY SUCH
THAT SUBTENANT IS DEPRIVED OF FIFTY PERCENT (50%) OR LESS OF THE USE AND
OCCUPANCY OF THE SUBLEASE PREMISES, OR IN THE EVENT SUBTENANT ELECTS TO CONTINUE
OCCUPANCY OF THE REMAINING PORTION OF THE SUBLEASE PREMISES AFTER THE OCCURRENCE
OF A TAKING OR CASUALTY GIVING SUBTENANT A RIGHT TO TERMINATE THIS SUBLEASE, THE
RENT SHALL BE PROPORTIONALLY REDUCED FOR THE PORTION OF THE TERM DURING WHICH
SUBTENANT IS PREVENTED FROM USING AND OCCUPYING THE DAMAGED OR TAKEN PORTION OF
THE SUBLEASE PREMISES.  SUBLANDLORD SHALL HAVE NO OBLIGATION TO RESTORE OR
REBUILD ANY PORTION OF THE SUBLEASE PREMISES AFTER ANY DESTRUCTION OR TAKING BY
EMINENT DOMAIN, AND SUBTENANT SHALL HAVE NO RIGHTS TO ANY PORTION OF THE AWARD
IN ANY EMINENT DOMAIN PROCEEDING AFFECTING THE SUBLEASE PREMISES.

 


IV.    THE FOLLOWING PROVISIONS OF THE MASTER LEASE SHALL NOT BE INCORPORATED
INTO THIS SUBLEASE:

 

1.     PARAGRAPHS 1.1, 1.3-1.8, INCLUSIVE, 1.10, 1.12, 4.1, 4.2, 4.5, 4.7, 6.1,
6.2, AND 17.7 OF THE ORIGINAL LEASE;

 

2.     ARTICLES 2, 3, 19, 30, 32, 37.3, 41 AND 42 OF THE ORIGINAL LEASE;

 

3.     PARAGRAPH 4.3(B)(15) OF THE ORIGINAL LEASE RELATING TO OPERATING EXPENSE
EXCLUSIONS, EXCEPT TO THE EXTENT SUCH COOLANT REPLACEMENT COSTS ARE NOT PASSED
THROUGH TO SUBLANDLORD AS TENANT;

 

4.     PARAGRAPH 5.2 OF THE ORIGINAL LEASE, SOLELY WITH RESPECT TO ANY
OBLIGATION OF SUBLANDLORD TO BRING THE BUILDINGS INTO COMPLIANCE WITH THE ADA;

 

5.     PARAGRAPHS 1-5, INCLUSIVE, 8, 10, 12 AND 14-18, INCLUSIVE, OF THE FIRST
AMENDMENT, AND EXHIBIT “B” OF THE FIRST AMENDMENT;

 

6.     PARAGRAPH 6 OF THE FIRST AMENDMENT, EXCEPT THAT SUBTENANT SHALL BE
OBLIGATED TO COMPLY WITH ALL APPLICABLE LAWS, INCLUDING THE ADA, AND SHALL BE
RESPONSIBLE FOR COMPLIANCE WITH THE ADA FOR ANY ALTERATIONS TO THE SUBLEASE
PREMISES MADE BY SUBTENANT, INCLUDING THE TENANT IMPROVEMENTS;

 

7.     THE ENTIRETY OF EACH OF THE SECOND AMENDMENT, THIRD AMENDMENT AND FOURTH
AMENDMENT; AND

 

8.     ALL REFERENCES TO “TENANT’S PRO-RATA SHARE,” “TENANT IMPROVEMENTS,” AND
“TENANT WORK LETTER.”

 


C.     DURING THE TERM, SUBTENANT SHALL NOT BE REQUIRED TO MAINTAIN CASUALTY
INSURANCE POLICIES AND COVERAGES WITH RESPECT TO THE SUBLEASE PREMISES AND
SUBTENANT SHALL BE NAMED AS AN ADDITIONAL INSURED UNDER SUCH POLICIES MAINTAINED
BY SUBLANDLORD (TO THE EXTENT OF SUBTENANT’S INTEREST IN THE SUBLEASE PREMISES),
EVIDENCE OF SUCH COVERAGE TO BE IN THE FORM OF A CERTIFICATE OF INSURANCE
PROVIDED BY SUBLANDLORD TO SUBTENANT; PROVIDED, HOWEVER, SUCH POLICIES AND
COVERAGES MAINTAINED BY SUBLANDLORD WITH RESPECT TO THE BUILDINGS AND THE
SUBLEASE PREMISES SHALL NOT INCLUDE COVERAGE FOR SUBTENANT’S PERSONAL PROPERTY
AND SUBTENANT, AT ITS SOLE COST AND EXPENSE, SHALL MAINTAIN SUCH POLICIES AND
COVERAGES WITH RESPECT TO ITS PERSONAL PROPERTY AS IT MAY ELECT.  DURING THE
TERM, SUBTENANT SHALL MAINTAIN POLICIES OF INSURANCE AS REQUIRED PURSUANT TO
PARAGRAPH 12.1 OF THE MASTER LEASE (INCLUDING FIRE INSURANCE COVERING THE TENANT
IMPROVEMENTS AND THE FF&E (AS DEFINED BELOW)), WHICH COVERAGE SHALL BE SUBJECT
TO ANY REQUIRED WAIVERS OF SUBROGATION AS ARE DESCRIBED UNDER PARAGRAPH 12.5 OF
THE MASTER LEASE.  ALL SUCH POLICIES SHALL NAME SUBLANDLORD, LANDLORD AND ANY
OTHER PARTY REQUIRED TO BE SO NAMED UNDER THE MASTER LEASE AS ADDITIONAL
INSUREDS THEREUNDER AND SHALL BE WITH CARRIERS REASONABLY ACCEPTABLE TO
SUBLANDLORD AND, IN ALL EVENTS, IN ACCORDANCE WITH THE REQUIREMENTS OF THE
MASTER LEASE.  SUBTENANT HEREBY WAIVES ALL RIGHTS OF SUBROGATION AGAINST
SUBLANDLORD WITH RESPECT TO CLAIMS COVERED BY THE PROPERTY INSURANCE CARRIED BY
SUBTENANT PURSUANT TO THE TERMS OF THIS SUBLEASE.

 


D.     SUBLANDLORD AND SUBTENANT ACKNOWLEDGE THAT THIS SUBLEASE IS OF SHORT
DURATION IN RELATION TO THE TERM OF THE MASTER LEASE AND, AS A RESULT, THE
PARTIES DO NOT INTEND THAT, AS BETWEEN SUBLANDLORD AND SUBTENANT, SUBTENANT
SHALL BE REQUIRED TO COMPLY WITH ANY OBLIGATIONS OR REQUIREMENTS UNDER THE
MASTER LEASE (EXCEPT THOSE WHICH ARE

 

4

--------------------------------------------------------------------------------


 


SPECIFICALLY REFERENCED AS AN OBLIGATION OF SUBTENANT UNDER THIS SUBLEASE) WHICH
ARE OF A CHARACTER OR NATURE AS IS REASONABLY DETERMINED TO BE INCONSISTENT WITH
THE SCOPE AND TERM OF OCCUPANCY OF THE SUBLEASE PREMISES BY SUBTENANT UNDER THIS
SUBLEASE.  IN THE EVENT OF A DISPUTE REGARDING SUBTENANT’S OBLIGATION TO COMPLY
WITH ANY SUCH OBLIGATIONS OR REQUIREMENTS OF THE MASTER LEASE, AS BETWEEN
SUBLANDLORD AND SUBTENANT, THE DETERMINATION OF THE APPLICABILITY OF SUCH
OBLIGATIONS OR REQUIREMENTS SHALL BE MADE BY SUBLANDLORD AND SUBTENANT IN GOOD
FAITH WITH REFERENCE TO CURRENT STATUTORY AND CASE LAW IN CALIFORNIA
INTERPRETING THE RELATIVE OBLIGATIONS OF A LANDLORD AND TENANT IN CIRCUMSTANCES
SIMILAR TO THE SUBLEASE WITH RESPECT TO THE NATURE OF THE OBLIGATION FOR WHICH
COMPLIANCE IS SOUGHT.

 


9.     SUBTENANT’S OBLIGATIONS.  SUBTENANT COVENANTS AND AGREES THAT ALL
OBLIGATIONS OF SUBLANDLORD UNDER THE MASTER LEASE SHALL BE DONE OR PERFORMED BY
SUBTENANT WITH RESPECT TO THE SUBLEASE PREMISES, EXCEPT AS OTHERWISE PROVIDED BY
THIS SUBLEASE, AND SUBTENANT’S OBLIGATIONS SHALL RUN TO SUBLANDLORD AND LANDLORD
AS SUBLANDLORD MAY DETERMINE TO BE APPROPRIATE OR BE REQUIRED BY THE RESPECTIVE
INTERESTS OF SUBLANDLORD AND LANDLORD.  SUBTENANT AGREES TO INDEMNIFY
SUBLANDLORD, AND HOLD IT HARMLESS, FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES,
LOSSES, EXPENSES AND LIABILITIES (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED
AS A RESULT OF THE NON-PERFORMANCE, NON-OBSERVANCE OR NON-PAYMENT OF ANY OF
SUBLANDLORD’S OBLIGATIONS UNDER THE MASTER LEASE WHICH, AS A RESULT OF THIS
SUBLEASE, BECAME AN OBLIGATION OF SUBTENANT.  IF SUBTENANT MAKES ANY PAYMENT TO
SUBLANDLORD PURSUANT TO THIS INDEMNITY, SUBTENANT SHALL BE SUBROGATED TO THE
RIGHTS OF SUBLANDLORD CONCERNING SAID PAYMENT.  SUBTENANT SHALL NOT DO, NOR
PERMIT TO BE DONE, ANY ACT OR THING WHICH IS, OR WITH NOTICE OR THE PASSAGE OF
TIME WOULD BE, A DEFAULT UNDER THIS SUBLEASE OR THE MASTER LEASE.

 


10.   SUBLANDLORD’S OBLIGATIONS.  SUBLANDLORD COVENANTS AND AGREES THAT ALL
OBLIGATIONS OF SUBLANDLORD UNDER THE MASTER LEASE, OTHER THAN THOSE WHICH ARE TO
BE DONE OR PERFORMED BY SUBTENANT, WITH RESPECT TO THE SUBLEASE PREMISES SHALL
BE DONE OR PERFORMED BY SUBLANDLORD.  SUBLANDLORD AGREES THAT SUBTENANT SHALL BE
ENTITLED TO RECEIVE ALL SERVICES AND REPAIRS TO BE PROVIDED BY LANDLORD TO
SUBLANDLORD UNDER THE MASTER LEASE.  SUBTENANT SHALL LOOK SOLELY TO LANDLORD FOR
ALL SUCH SERVICES AND SHALL NOT, UNDER ANY CIRCUMSTANCES, SEEK NOR REQUIRE
SUBLANDLORD TO PERFORM ANY OF SUCH SERVICES, NOR SHALL SUBTENANT MAKE ANY CLAIM
UPON SUBLANDLORD FOR ANY DAMAGES WHICH MAY ARISE BY REASON OF LANDLORD’S DEFAULT
UNDER THE MASTER LEASE; PROVIDED, HOWEVER, SUBLANDLORD SHALL PROVIDE ALL
NECESSARY ASSISTANCE AND COOPERATION TO SUBTENANT (AT NO MATERIAL COST OR
LIABILITY TO SUBLANDLORD) TO ENFORCE SUBLANDLORD’S RIGHTS UNDER THE MASTER LEASE
TO COMPEL PERFORMANCE BY LANDLORD WITH RESPECT TO SUCH SERVICES OR REPAIRS TO
WHICH SUBTENANT IS ENTITLED.  ANY CONDITION RESULTING FROM A DEFAULT BY LANDLORD
SHALL NOT CONSTITUTE, AS BETWEEN SUBLANDLORD AND SUBTENANT, AN EVICTION, ACTUAL
OR CONSTRUCTIVE, OF SUBTENANT AND NO SUCH DEFAULT SHALL EXCUSE SUBTENANT FROM
THE PERFORMANCE OR OBSERVANCE OF ANY OF ITS OBLIGATIONS TO BE PERFORMED OR
OBSERVED UNDER THIS SUBLEASE, OR ENTITLE SUBTENANT TO RECEIVE ANY REDUCTION IN
OR ABATEMENT OF THE RENT PROVIDED FOR IN THIS SUBLEASE UNLESS AND TO THE EXTENT
SUBLANDLORD IS EXCUSED FROM PERFORMANCE, OR ENTITLED TO A REDUCTION OR ABATEMENT
OF ITS RENTAL OBLIGATIONS TO LANDLORD UNDER THE MASTER LEASE ALSO.  IN
FURTHERANCE OF THE FOREGOING, SUBTENANT DOES HEREBY WAIVE ANY CAUSE OF ACTION
AND ANY RIGHT TO BRING ANY ACTION AGAINST SUBLANDLORD BY REASON OF ANY ACT OR
OMISSION OF LANDLORD UNDER THE MASTER LEASE, SUBJECT TO THE RIGHT OF ASSISTANCE
AND COOPERATION FROM SUBLANDLORD DESCRIBED ABOVE.  SUBLANDLORD COVENANTS AND
AGREES WITH SUBTENANT THAT SUBLANDLORD WILL PAY ALL FIXED RENT AND ADDITIONAL
RENT PAYABLE BY SUBLANDLORD PURSUANT TO THE MASTER LEASE TO THE EXTENT THAT
FAILURE TO PERFORM THE SAME WOULD ADVERSELY AFFECT SUBTENANT’S USE OR OCCUPANCY
OF THE SUBLEASE PREMISES.  SUBLANDLORD SHALL EXTEND ALL REASONABLE COOPERATION
TO SUBTENANT (AT NO MATERIAL COST OR LIABILITY TO SUBLANDLORD) TO ENABLE
SUBTENANT TO RECEIVE THE BENEFITS UNDER THIS SUBLEASE, AS THE SAME ARE DEPENDENT
UPON PERFORMANCE UNDER THE MASTER LEASE.

 


11.   DEFAULT BY SUBTENANT.  IN THE EVENT SUBTENANT SHALL BE IN DEFAULT OF ANY
COVENANT OF, OR SHALL FAIL TO HONOR ANY OBLIGATION UNDER, THIS SUBLEASE,
SUBLANDLORD SHALL HAVE AVAILABLE TO IT AGAINST SUBTENANT ALL OF THE REMEDIES
AVAILABLE TO LANDLORD UNDER THE MASTER LEASE IN THE EVENT OF A SIMILAR DEFAULT
ON THE PART OF SUBLANDLORD THEREUNDER OR AT LAW.

 


12.   QUIET ENJOYMENT.  SO LONG AS SUBTENANT PAYS ALL OF THE RENT DUE HEREUNDER
AND PERFORMS ALL OF SUBTENANT’S OTHER OBLIGATIONS HEREUNDER, SUBLANDLORD SHALL
DO NOTHING TO AFFECT SUBTENANT’S RIGHT TO PEACEABLY AND QUIETLY HAVE, HOLD AND
ENJOY THE SUBLEASE PREMISES.

 


13.   NOTICES.  ANYTHING CONTAINED IN ANY PROVISION OF THIS SUBLEASE TO THE
CONTRARY NOTWITHSTANDING, SUBTENANT AGREES, WITH RESPECT TO THE SUBLEASE
PREMISES, TO COMPLY WITH AND REMEDY ANY DEFAULT IN THIS SUBLEASE OR THE MASTER
LEASE WHICH IS SUBTENANT’S OBLIGATION TO CURE, WITHIN THE PERIOD ALLOWED TO
SUBLANDLORD UNDER THE MASTER LEASE, EVEN IF SUCH TIME PERIOD IS SHORTER THAN THE
PERIOD OTHERWISE ALLOWED THEREIN DUE TO THE FACT THAT NOTICE OF DEFAULT FROM
SUBLANDLORD TO SUBTENANT IS GIVEN AFTER THE CORRESPONDING NOTICE OF DEFAULT FROM
LANDLORD TO SUBLANDLORD.  SUBLANDLORD AGREES TO FORWARD TO SUBTENANT, PROMPTLY
UPON RECEIPT THEREOF BY SUBLANDLORD, A COPY OF EACH NOTICE OF DEFAULT RECEIVED
BY SUBLANDLORD IN ITS CAPACITY AS TENANT UNDER THE MASTER LEASE.  SUBTENANT
AGREES TO FORWARD TO SUBLANDLORD, PROMPTLY UPON RECEIPT THEREOF, COPIES OF ANY
NOTICES RECEIVED BY SUBTENANT FROM LANDLORD OR FROM ANY GOVERNMENTAL
AUTHORITIES.  ALL NOTICES, DEMANDS AND REQUESTS SHALL BE IN WRITING AND SHALL BE
SENT EITHER BY HAND DELIVERY OR BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE (E.G., FEDERAL EXPRESS), IN EITHER CASE RETURN RECEIPT REQUESTED, TO THE
ADDRESS OF THE APPROPRIATE PARTY.  NOTICES, DEMANDS AND REQUESTS SO SENT SHALL
BE DEEMED GIVEN WHEN THE SAME ARE RECEIVED.

 

5

--------------------------------------------------------------------------------


 


NOTICES TO SUBLANDLORD SHALL BE SENT TO THE ATTENTION OF:

Biogen Idec Inc.

P.O. Box 229008

5200 Research Place

San Diego, CA  92129-9008

Attn: Paul Draper

 

Notices to Subtenant shall be sent to the attention of:

 

MacroPore Biosurgery, Inc.

6740 Top Gun Street

San Diego, CA  92121

Attn:  J. Peter Amis

 


14.   BROKER.  SUBLANDLORD AND SUBTENANT REPRESENT AND WARRANT TO EACH OTHER
THAT NO BROKERS OTHER THAN JOHN BURNHAM REAL ESTATE SERVICES, INC., ACTING ON
BEHALF OF SUBLANDLORD, AND IRVING HUGHES, ACTING ON BEHALF OF SUBTENANT, WERE
INVOLVED IN CONNECTION WITH THE NEGOTIATION OR CONSUMMATION OF THIS SUBLEASE. 
EACH PARTY AGREES TO INDEMNIFY THE OTHER, AND HOLD IT HARMLESS, FROM AND AGAINST
ANY AND ALL CLAIMS, DAMAGES, LOSSES, EXPENSES AND LIABILITIES (INCLUDING
REASONABLE ATTORNEYS’ FEES) INCURRED BY SAID PARTY AS A RESULT OF A BREACH OF
THIS REPRESENTATION AND WARRANTY BY THE OTHER PARTY.

 


15.   CONDITION OF PREMISES.

 


A.     COMMENCEMENT.  SUBTENANT ACKNOWLEDGES THAT (I) IT IS SUBLEASING THE
SUBLEASE PREMISES IN AN “AS-IS” CONDITION, UNFURNISHED EXCEPT FOR CERTAIN
FURNITURE, FIXTURES AND EQUIPMENT OF SUBLANDLORD (THE “FF&E”) WHICH EXISTS IN
THE SUBLEASE PREMISES AS OF THE DATE HEREOF, EXPRESSLY EXCLUDING THOSE ITEMS TO
BE REMOVED BY SUBLANDLORD AS IDENTIFIED ON THE ATTACHED SCHEDULE 2(B),
(II) SUBLANDLORD IS NOT MAKING ANY REPRESENTATION OR WARRANTY CONCERNING THE
CONDITION OF THE SUBLEASE PREMISES, AND (III) SUBLANDLORD IS NOT OBLIGATED TO
PERFORM ANY WORK TO PREPARE THE SUBLEASE PREMISES FOR SUBTENANT’S OCCUPANCY
OTHER THAN TO EFFECT REMOVAL OF THE ITEMS IDENTIFIED ON THE ATTACHED
SCHEDULE 2(B) AS CONTEMPLATED UNDER SECTION 2(B) ABOVE AND TO DELIVER THE
SUBLEASE PREMISES IN BROOM-CLEAN CONDITION; PROVIDED, HOWEVER, ALL BUILDING
SYSTEMS SERVICING THE SUBLEASE PREMISES SHALL BE IN WORKING ORDER AND CONDITION
ON THE SUBLEASE COMMENCEMENT DATE.  SUBTENANT ACKNOWLEDGES THAT THE FF&E SHALL
BE DELIVERED TO SUBTENANT ON THE SUBLEASE COMMENCEMENT DATE (OR SUCH EARLIER
DATE OF SUBTENANT’S OCCUPANCY OF THE SUBLEASE PREMISES AS IS PROVIDED UNDER
SECTION 2(B) ABOVE WITH RESPECT TO THE LICENSE) IN THEIR “AS IS,” “WHERE IS,”
“WITH ALL FAULTS” CONDITION, WITHOUT ANY WARRANTY OR REPRESENTATION AS TO
CONDITION BY SUBLANDLORD.  SUBTENANT FURTHER ACKNOWLEDGES THAT IT IS NOT
AUTHORIZED TO MAKE OR DO ANY ALTERATIONS OR IMPROVEMENTS IN OR TO THE SUBLEASE
PREMISES WITHOUT SUBLANDLORD’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY NOT BE
UNREASONABLY WITHHELD AND WHICH MAY IMPOSE ADDITIONAL REQUIREMENTS APPLICABLE TO
THE CONSTRUCTION AND COMPLETION OF SUCH ALTERATIONS OR IMPROVEMENTS IN ADDITION
TO REQUIRING SUBTENANT’S COMPLIANCE WITH THE REQUIREMENTS OF THE MASTER LEASE. 
SUBLANDLORD SHALL NOT BE DEEMED TO BE UNREASONABLE IN WITHHOLDING ITS CONSENT TO
ANY ALTERATION OR IMPROVEMENT WHICH DOES NOT CONFORM WITH THE USE REQUIREMENTS
UNDER THIS SUBLEASE OR WHICH IS MATERIALLY DIFFERENT FROM ALTERATIONS OR
IMPROVEMENTS CUSTOMARILY SEEN IN FIRST-CLASS OFFICE SPACE OR FIRST-CLASS
LABORATORY SPACE, AS APPLICABLE.

 


B.     VACATION.  SUBTENANT FURTHER ACKNOWLEDGES THAT IT MUST DELIVER THE
SUBLEASE PREMISES TO SUBLANDLORD ON THE SUBLEASE EXPIRATION DATE IN THE
CONDITION SUBSTANTIALLY THE SAME AS THAT ON THE SUBLEASE COMMENCEMENT DATE (OR
SUCH EARLIER DATE OF SUBTENANT’S OCCUPANCY OF THE SUBLEASE PREMISES AS IS
PROVIDED UNDER SECTION 2(B) ABOVE WITH RESPECT TO THE LICENSE), REASONABLE WEAR
AND TEAR EXCEPTED, AND EXCEPTING PERMITTED ALTERATIONS TO THE SUBLEASE PREMISES
MADE BY SUBTENANT DURING THE SUBLEASE TERM, INCLUDING THE TENANT IMPROVEMENTS,
WHICH LANDLORD HAS NOT REQUIRED BE REMOVED IN CONNECTION WITH PROVIDING ITS
CONSENT UNDER THE TERMS OF THE MASTER LEASE.  SUBTENANT SHALL ALSO REMEDY ANY
HAZARDOUS SUBSTANCE CONTAMINATION WHICH IS THE RESULT OF THE ACT OR OMISSION OF
SUBTENANT, ITS AGENTS, EMPLOYEES, CONTRACTORS, INVITEES OR LICENSEES, BY
PROMPTLY REMEDIATING OR REMOVING SUCH CONTAMINATION IN ITS ENTIRETY.  EFFECTIVE
UPON THE SUBLEASE EXPIRATION DATE, SUBLANDLORD’S TITLE TO THE FF&E, IN ITS THEN
AS-IS CONDITION, SHALL AUTOMATICALLY PASS TO SUBTENANT WITHOUT ANY
REPRESENTATION OR WARRANTY FROM SUBLANDLORD EXCEPT THAT THE FF&E SHALL BE FREE
OF ADVERSE INTEREST TO TITLE CREATED BY OR THROUGH SUBLANDLORD.

 


C.     INSPECTION RIGHTS.  IN ADDITION TO ALL OTHER RIGHTS UNDER THE PROVISIONS
OF THE MASTER LEASE INCORPORATED INTO THIS SUBLEASE, SUBLANDLORD EXPRESSLY
RESERVES THE RIGHT TO CONDUCT THE INSPECTIONS IN THE SUBLEASE PREMISES DURING
THE TERM AS DESCRIBED IN ARTICLE 22 OF THE MASTER LEASE.

 


16.   CONSENT OF LANDLORD.  PARAGRAPH 17.1 OF THE MASTER LEASE REQUIRES
SUBLANDLORD TO OBTAIN THE WRITTEN CONSENT OF LANDLORD TO THIS SUBLEASE.  THE
EFFECTIVENESS OF THIS SUBLEASE SHALL BE CONDITIONED UPON SUBLANDLORD’S RECEIPT
OF SUCH CONSENT.  TO THE

 

6

--------------------------------------------------------------------------------


 


EXTENT AGREED TO BY LANDLORD, SUCH CONSENT WILL INCLUDE A RIGHT ON BEHALF OF
SUBTENANT TO CURE DEFAULTS OF SUBLANDLORD UNDER THE MASTER LEASE ON SUCH TERMS
AND CONDITIONS AS ARE REASONABLY SATISFACTORY TO SUBLANDLORD AND SUBTENANT IN
ORDER TO PRESERVE SUBTENANT’S OCCUPANCY OF THE PREMISES.

 


17.   TERMINATION OF THE LEASE.  IF FOR ANY REASON THE TERM OF THE MASTER LEASE
SHALL TERMINATE PRIOR TO THE SUBLEASE EXPIRATION DATE, THIS SUBLEASE SHALL
AUTOMATICALLY BE TERMINATED AND SUBLANDLORD SHALL NOT BE LIABLE TO SUBTENANT BY
REASON THEREOF UNLESS SAID TERMINATION IS THE RESULT OF A SUBLANDLORD
TERMINATION EVENT (AS DEFINED BELOW).  “SUBLANDLORD TERMINATION EVENT” SHALL
MEAN A TERMINATION OF THE MASTER LEASE WHERE SUBTENANT IS NOT PERMITTED OR
OFFERED THE OPPORTUNITY TO REMAIN IN THE SUBLEASE PREMISES ON SUBSTANTIALLY THE
SAME TERMS AS THIS SUBLEASE WHICH TERMINATION IS THE RESULT OF:  (I) A DEFAULT
OF SUBLANDLORD UNDER THE MASTER LEASE, AND SAID SUBLANDLORD DEFAULT WAS NOT AS A
RESULT OF A SUBTENANT DEFAULT UNDER THIS SUBLEASE; (II) THE RESULT OF ANY
ELECTION OR EXERCISE OF A RIGHT OR OPTION HELD BY SUBLANDLORD UNDER THE MASTER
LEASE TO EFFECT SUCH TERMINATION OTHER THAN AS A RESULT OF THE OCCURRENCE OF
DAMAGE OR DESTRUCTION OR EMINENT DOMAIN; OR (III) SUBLANDLORD’S MUTUAL AGREEMENT
WITH LANDLORD TO TERMINATE THE MASTER LEASE OUTSIDE THE PARAMETERS OF THE MASTER
LEASE.  IN THE EVENT OF ANY SUBLANDLORD TERMINATION EVENT, SUBLANDLORD SHALL BE
LIABLE FOR, AND SUBTENANT SHALL BE ENTITLED TO RECOVER, SUBTENANT’S ACTUAL
OUT-OF-POCKET COSTS INCURRED TO SECURE SUBSTANTIALLY COMPARABLE ALTERNATIVE
SPACE RESULTING FROM THE TERMINATION OF THIS SUBLEASE DUE TO SUCH SUBLANDLORD
TERMINATION EVENT.  IN NO EVENT SHALL SUBTENANT’S DAMAGES INCLUDE ANY
CONSEQUENTIAL, INDIRECT OR PUNITIVE DAMAGES.

 


18.   ASSIGNMENT AND SUBLETTING.

 


A.     INDEPENDENT OF AND IN ADDITION TO ANY PROVISIONS OF THE MASTER LEASE,
INCLUDING WITHOUT LIMITATION THE OBLIGATION TO OBTAIN LANDLORD’S CONSENT TO ANY
SUBLEASE OR ASSIGNMENT, IT IS UNDERSTOOD AND AGREED THAT, EXCEPT AS EXPRESSLY
PROVIDED HEREIN, SUBTENANT SHALL HAVE NO RIGHT TO ASSIGN OR SUBLET THE SUBLEASE
PREMISES OR ANY PORTION THEREOF OR ANY RIGHT OR PRIVILEGE APPURTENANT THERETO
AND ANY SUCH ASSIGNMENT OR SUBLETTING SHALL BE VOID.  SUBTENANT SHALL HAVE THE
RIGHT TO ASSIGN THIS SUBLEASE OR ANY INTEREST THEREIN, AND TO SUFFER OR PERMIT
ANY OTHER PERSON (OTHER THAN AGENTS, SERVANTS OR ASSOCIATES OF THE SUBTENANT) TO
OCCUPY OR USE THE SUBLEASE PREMISES, ONLY UPON THE PRIOR WRITTEN CONSENT OF
SUBLANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, AND TO THE EXTENT
REQUIRED UNDER THE MASTER LEASE, THE PRIOR WRITTEN CONSENT OF LANDLORD.  ANY
ASSIGNMENT OR SUBLETTING BY SUBTENANT WITHOUT SUBLANDLORD’S PRIOR WRITTEN
CONSENT SHALL BE VOID AND SHALL, AT THE OPTION OF SUBLANDLORD, TERMINATE THIS
SUBLEASE.

 


B.     SUBTENANT SHALL ADVISE SUBLANDLORD BY NOTICE OF (I) SUBTENANT’S INTENT TO
ASSIGN OR SUBLEASE THIS SUBLEASE, (II) THE NAME OF THE PROPOSED ASSIGNEE OR
SUBTENANT AND EVIDENCE REASONABLY SATISFACTORY TO SUBLANDLORD THAT SUCH PROPOSED
ASSIGNEE OR SUBTENANT IS COMPARABLE IN REPUTATION, STATURE AND FINANCIAL
CONDITION TO TENANTS THEN LEASING COMPARABLE SPACE IN COMPARABLE BUILDINGS, AND
(III) THE TERMS OF THE PROPOSED ASSIGNMENT OR SUBLEASE.  SUBLANDLORD SHALL,
WITHIN TWENTY (20) DAYS OF RECEIPT OF SUCH NOTICE, AND ANY ADDITIONAL
INFORMATION REQUESTED BY LANDLORD CONCERNING THE PROPOSED ASSIGNEE’S OR
SUBLESSEE’S FINANCIAL RESPONSIBILITY, ELECT ONE OF THE FOLLOWING:

 


1.     CONSENT TO SUCH PROPOSED ASSIGNMENT OR SUBLEASE;

 


2.     REFUSE SUCH CONSENT, WHICH REFUSAL SHALL BE ON REASONABLE GROUNDS; OR

 


3.     ELECT TO TERMINATE THIS SUBLEASE IN THE EVENT THE PROPOSED TRANSFER IS
FOR ALL OR SUBSTANTIALLY ALL OF SUBTENANT’S RIGHTS AND/OR OBLIGATIONS UNDER THIS
SUBLEASE.

 


C.     IN THE EVENT THAT SUBLANDLORD SHALL CONSENT TO AN ASSIGNMENT OR SUBLEASE
UNDER THE PROVISIONS OF THIS SECTION 18, SUBTENANT SHALL PAY SUBLANDLORD’S
REASONABLE AND ACTUAL PROCESSING COSTS AND REASONABLE ATTORNEYS’ FEES INCURRED
IN GIVING SUCH CONSENT.  NOTWITHSTANDING ANY PERMITTED ASSIGNMENT OR SUBLEASE,
SUBTENANT SHALL AT ALL TIMES REMAIN DIRECTLY, PRIMARILY AND FULLY RESPONSIBLE
AND LIABLE FOR ALL PAYMENTS OWED BY SUBTENANT UNDER THE SUBLEASE AND FOR
COMPLIANCE WITH ALL OBLIGATIONS UNDER THE TERMS, PROVISIONS AND COVENANTS OF THE
SUBLEASE.  IF FOR ANY PROPOSED ASSIGNMENT OR SUBLEASE, SUBTENANT RECEIVES RENT
OR OTHER CONSIDERATION, EITHER INITIALLY OR OVER THE TERM OF THE ASSIGNMENT OR
SUBLEASE, IN EXCESS OF THE RENT REQUIRED BY THIS SUBLEASE, AFTER A DEDUCTION FOR
THE FOLLOWING: (A) ANY BROKERAGE COMMISSION PAID BY SUBTENANT IN CONNECTION
THEREWITH, (B) ANY FREE RENT CONCESSIONS OR TENANT IMPROVEMENT ALLOWANCES, AND
(C) ANY REASONABLE ATTORNEYS’ FEES IN CONNECTION WITH PREPARING AND NEGOTIATING
AN ASSIGNMENT OR SUBLEASE DOCUMENT (“PROFIT”), SUBTENANT SHALL PAY TO
SUBLANDLORD AS ADDITIONAL RENT, FIFTY PERCENT (50%) OF SUCH PROFIT OR OTHER
CONSIDERATION RECEIVED BY SUBTENANT WITHIN FIVE (5) DAYS OF ITS RECEIPT BY
SUBTENANT OR, IN THE EVENT THE ASSIGNEE OR SUBLESSEE MAKES PAYMENT DIRECTLY TO
SUBLANDLORD, SUBLANDLORD SHALL REFUND FIFTY PERCENT (50%) OF THE PROFIT TO
SUBTENANT AFTER DEDUCTING (A), (B) AND (C) ABOVE.

 


19.   ENVIRONMENTAL CONDITION.

 

a.     Base Line Study.  Sublandlord shall provide Subtenant with a Phase I
environmental assessment (the “Base Line

 

7

--------------------------------------------------------------------------------


 

Study”) with respect to the Sublease Premises in accordance with ASTM Standard E
1527-00 which, pursuant to such standard, shall not include any surface or
subsurface testing on the Sublease Premises.  The Base Line Study shall assess
the condition of the Sublease Premises as it exists prior to any occupancy
thereof by Subtenant and shall be approved by Subtenant within ten (10) days of
receipt thereof by Subtenant as a condition to the Sublease Commencement Date. 
Subtenant’s failure to approve the results of such Base Line Study within such
ten (10)-day period shall permit either Sublandlord or Subtenant to terminate
this Sublease by written notice to the other within three (3) business days of
the expiration of such ten (10)-day period, subject, however, to Sublandlord’s
right (without any obligation of exercise) to cure such disapproved matter to
Subtenant’s reasonable satisfaction within a reasonable period of time after
Sublandlord’s receipt of notice of such disapproval.  During the Term of the
Sublease, Subtenant shall deliver to Sublandlord, upon Sublandlord’s request
therefor, copies of all notices, filings and permits delivered to, or received
from, regulatory and governmental entities having jurisdiction over Subtenant’s
operations on the Sublease Premises with respect to the use, storage or disposal
of Hazardous Substances and a current inventory of all Hazardous Substances used
and/or stored on the Sublease Premises.

 

b.     Vacation.  Subtenant, at Subtenant’s sole cost and expense, shall conduct
an exit environmental assessment (the “Subtenant Exit Study”) substantially the
same in scope as the Base Line Study (collectively, the “Studies”) prior to the
Sublease Expiration Date as a condition of vacation of the Sublease Premises. 
The Subtenant Exit Study shall be conducted not earlier than fifteen (15) days
prior to Subtenant’s vacation of the Sublease Premises.  In the event the
Subtenant Exit Study reveals contamination not described in the Base Line Study,
then Subtenant shall promptly remediate or remove such contamination in its
entirety.  Subtenant shall maintain the results of the Base Line Study and the
Subtenant Exit Study in strict confidence and shall not, without Sublandlord’s
prior written consent, which may be withheld in its sole discretion, disclose
the results thereof, or any portion thereof to any third party, excepting
Subtenant’s directors, officers, employees, representatives and consultants on a
need-to-know basis, unless Subtenant is compelled under applicable law to
disclose all or any portion of the Studies.  All such Studies shall be delivered
to Sublandlord.

 


20.   TENANT IMPROVEMENTS.  SUBTENANT SHALL HAVE THE RIGHT TO SELECT A GENERAL
CONTRACTOR, AND ARCHITECTURAL AND ENGINEERING FIRMS FOR THE CONSTRUCTION OF THE
TENANT IMPROVEMENTS, SUBJECT TO LANDLORD’S AND SUBLANDLORD’S APPROVAL OF ANY
SUCH SELECTION.  THE TENANT IMPROVEMENTS SHALL BE CONSTRUCTED BY SUBTENANT AT
ITS SOLE COST AND EXPENSE, SUBJECT TO THE PROVISIONS OF SECTION 4(F), AND
FURTHER SUBJECT TO ARTICLE 7 OF THE MASTER LEASE AND LANDLORD’S APPROVAL, IN
ACCORDANCE WITH THE FOLLOWING:

 


A.     PLANS.  SUBTENANT SHALL PREPARE AND SUBMIT TO SUBLANDLORD PLANS AND
WORKING DRAWINGS FOR THE CONSTRUCTION OF THE TENANT IMPROVEMENTS, SUCH PLANS TO
CONTAIN ALL SUCH INFORMATION AS MAY BE REQUIRED FOR THE CONSTRUCTION OF THE
TENANT IMPROVEMENTS.  SUBLANDLORD SHALL APPROVE THE PLANS WITHIN FIVE
(5) BUSINESS DAYS AFTER RECEIPT OF SAME OR DESIGNATE SPECIFIC CHANGES REQUIRED
TO BE MADE TO THE PLANS.  SUBTENANT SHALL MAKE THE REQUIRED CHANGES, AND
RESUBMIT THE REVISED PLANS TO SUBLANDLORD.  THE REVISED PLANS SHALL BE APPROVED
OR DISAPPROVED BY SUBLANDLORD WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF THE
SAME.  THIS PROCEDURE SHALL BE REPEATED UNTIL THE PLANS ARE FINALLY APPROVED BY
SUBLANDLORD (“FINAL PLANS”).

 


B.     PROCEDURE FOR CONSTRUCTION OF TENANT IMPROVEMENTS.  SUBTENANT SHALL BEGIN
THE CONSTRUCTION OF THE TENANT IMPROVEMENTS WITHIN THIRTY (30) DAYS OF
SUBLANDLORD’S APPROVAL OF THE FINAL PLANS AND SHALL COMPLETE THE CONSTRUCTION OF
THE TENANT IMPROVEMENTS IN A GOOD, WORKMANLIKE AND LIEN-FREE MANNER IN
COMPLIANCE WITH ALL APPLICABLE LAWS, CODES AND PRIVATE RESTRICTIONS.  SUBTENANT
SHALL ONLY USE CONTRACTORS ACCEPTABLE TO SUBLANDLORD, IN ITS SOLE DISCRETION,
WHO SHALL MAINTAIN CUSTOMARY POLICIES OF “ALL RISK” INSURANCE WITH RESPECT TO
SUCH CONSTRUCTION WITH SUCH CARRIERS AND IN SUCH AMOUNTS AS ARE ACCEPTABLE TO
SUBLANDLORD IN ITS SOLE BUT REASONABLE DISCRETION CONSISTENT WITH CUSTOMARY
MARKET TERMS AND CONDITIONS COMMONLY REQUIRED BY LANDLORDS FOR INSTALLATION OF
WORK OF THE SIZE AND SCOPE OF THE TENANT IMPROVEMENTS, AND OTHERWISE MEETING THE
REQUIREMENTS OF THE MASTER LEASE.  ALL SUCH POLICIES SHALL NAME EACH OF
SUBLANDLORD AND LANDLORD AS “ADDITIONAL INSUREDS,” EVIDENCE OF WHICH SHALL BE
PROVIDED TO SUBLANDLORD PRIOR TO COMMENCEMENT OF CONSTRUCTION.  SUBTENANT HEREBY
INDEMNIFIES, DEFENDS AND HOLDS SUBLANDLORD AND LANDLORD HARMLESS FROM AND
AGAINST ALL CLAIMS OR LIABILITIES ARISING FROM SUCH CONSTRUCTION.

 


C.     CHANGES.  IF SUBTENANT REQUIRES ANY CHANGE, ADDITION OR ALTERATION TO THE
FINAL PLANS (“CHANGES”), AND THE COST TO COMPLETE SUCH CHANGES, INDIVIDUALLY OR
IN THE AGGREGATE, IS EQUAL TO OR GREATER THAN FIFTY THOUSAND DOLLARS ($50,000),
SUBTENANT SHALL SUBMIT A WRITTEN REQUEST TO SUBLANDLORD SETTING FORTH IN
REASONABLE DETAIL THE DESCRIPTION OF THE PROPOSED CHANGE.  IF SUBLANDLORD
APPROVES SUCH CHANGES, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD ON THE
BASIS DESCRIBED IN SECTION 15(A), SUBTENANT SHALL, AT SUBTENANT’S SOLE COST AND
EXPENSE, PROMPTLY MAKE SUCH CHANGES.

 


D.     REMOVAL. SUBTENANT SHALL BE REQUIRED TO REMOVE THE TENANT IMPROVEMENTS
UPON THE SUBLEASE EXPIRATION DATE (OR EARLIER TERMINATION OF THIS SUBLEASE) TO
THE EXTENT SUCH REMOVAL IS REQUIRED BY LANDLORD OF SUBLANDLORD UNDER THE MASTER
LEASE.

 

8

--------------------------------------------------------------------------------


 


21.   LIMITATION OF ESTATE.  SUBTENANT’S ESTATE SHALL IN ALL RESPECTS BE LIMITED
TO, AND BE CONSTRUED IN A FASHION CONSISTENT WITH, THE ESTATE GRANTED TO
SUBLANDLORD BY LANDLORD.  SUBTENANT SHALL STAND IN THE PLACE OF SUBLANDLORD AND
SHALL DEFEND, INDEMNIFY AND HOLD SUBLANDLORD HARMLESS WITH RESPECT TO ALL
COVENANTS, WARRANTIES, OBLIGATIONS, AND PAYMENTS MADE BY SUBLANDLORD UNDER OR
REQUIRED OF SUBLANDLORD BY THE MASTER LEASE WITH RESPECT TO THE SUBLEASE
PREMISES.  IN THE EVENT SUBLANDLORD IS PREVENTED FROM PERFORMING ANY OF ITS
OBLIGATIONS UNDER THIS SUBLEASE BY A BREACH BY LANDLORD OF A TERM OF THE MASTER
LEASE, THEN SUBLANDLORD’S SOLE OBLIGATION IN REGARD TO ITS OBLIGATION UNDER THIS
SUBLEASE SHALL BE TO USE REASONABLE EFFORTS IN DILIGENTLY PURSUING THE
CORRECTION OR CURE BY LANDLORD OF LANDLORD’S BREACH.

 


22.   ENTIRE AGREEMENT.  IT IS UNDERSTOOD AND ACKNOWLEDGED THAT THERE ARE NO
ORAL AGREEMENTS BETWEEN THE PARTIES HERETO AFFECTING THIS SUBLEASE AND THIS
SUBLEASE SUPERSEDES AND CANCELS ANY AND ALL PREVIOUS NEGOTIATIONS, ARRANGEMENTS,
BROCHURES, AGREEMENTS AND UNDERSTANDINGS, IF ANY, BETWEEN THE PARTIES HERETO OR
DISPLAYED BY SUBLANDLORD TO SUBTENANT WITH RESPECT TO THE SUBJECT MATTER
THEREOF, AND NONE THEREOF SHALL BE USED TO INTERPRET OR CONSTRUE THIS SUBLEASE. 
THIS SUBLEASE, AND THE EXHIBITS AND SCHEDULES ATTACHED HERETO, CONTAIN ALL OF
THE TERMS, COVENANTS, CONDITIONS, WARRANTIES AND AGREEMENTS OF THE PARTIES
RELATING IN ANY MANNER TO THE RENTAL, USE AND OCCUPANCY OF THE SUBLEASE PREMISES
AND SHALL BE CONSIDERED TO BE THE ONLY AGREEMENTS BETWEEN THE PARTIES HERETO AND
THEIR REPRESENTATIVES AND AGENTS.  NONE OF THE TERMS, COVENANTS, CONDITIONS OR
PROVISIONS OF THIS SUBLEASE CAN BE MODIFIED, DELETED OR ADDED TO EXCEPT IN
WRITING SIGNED BY THE PARTIES HERETO.  ALL NEGOTIATIONS AND ORAL AGREEMENTS
ACCEPTABLE TO BOTH PARTIES HAVE BEEN MERGED INTO AND ARE INCLUDED HEREIN.  THERE
ARE NO OTHER REPRESENTATIONS OR WARRANTIES BETWEEN THE PARTIES, AND ALL RELIANCE
WITH RESPECT TO REPRESENTATIONS IS BASED TOTALLY UPON THE REPRESENTATIONS AND
AGREEMENTS CONTAINED IN THIS SUBLEASE.

 


23.   ACCEPTANCE.  THE SUBMISSION OF THIS SUBLEASE TO SUBTENANT DOES NOT
CONSTITUTE AN OFFER TO LEASE.  THIS SUBLEASE SHALL BECOME EFFECTIVE ONLY UPON
THE EXECUTION AND DELIVERY THEREOF BY BOTH SUBLANDLORD AND SUBTENANT. 
SUBLANDLORD SHALL HAVE NO LIABILITY OR OBLIGATION TO SUBTENANT BY REASON OF
SUBLANDLORD’S REJECTION OF THIS SUBLEASE OR A FAILURE TO EXECUTE, ACKNOWLEDGE
AND DELIVER SAME TO SUBTENANT.

 

24.   Miscellaneous.  This Sublease shall be governed by and interpreted in
accordance with the laws of the State of California, except as they may be
preempted by federal law.  In any action brought or arising out of this
Sublease, the parties hereto hereby consent to the jurisdiction of any federal
or state court having proper venue within the State of California and also
consent to the service of process by any means authorized by California or
federal law.  The parties hereby agree that any proceeding relating to any
dispute under this Sublease or with respect to the interpretation of any
provision of this Sublease shall be conducted in San Diego, California.  The
headings used in this Sublease are for convenience only and shall be disregarded
in interpreting the substantive provisions of this Sublease.  Time is of the
essence of each term of this Sublease.  If any provision of this Sublease shall
be determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed therefrom and the remaining
parts shall remain in full force as though the invalid, illegal, or
unenforceable portion had never been a part thereof.  This Sublease may be
executed in one or more counterparts, all of which, taken together, shall
constitute one and the same Sublease.  In the event of any litigation or similar
proceeding, action or arbitration between the parties with respect to this
Sublease, the prevailing party shall be entitled to recover reasonable
attorney’s fees and cost incurred in connection therewith.  Each of Sublandlord
and Subtenant, respectively, warrant that it has the authority to enter into and
perform its respective obligations under this Sublease, subject to the terms of
the Master Lease, and that the individual executing this Sublease on behalf of
Sublandlord and Subtenant, respectively, has the authority to enter into this
Sublease and to execute all other documents and perform all other acts as
contemplated herein.

 

[Remainder of page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Sublease as of the date
first written above.

 

 

SUBLANDLORD:

 

 

 

 

BIOGEN IDEC INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Edward M. Rodriguez

 

 

 

Name:

Edward M. Rodriguez

 

 

 

Title:

Vice President, Finance

 

 

 

 

 

 

 

 

 

SUBTENANT:

 

 

 

 

MACROPORE BIOSURGERY, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Marc Hedrick

 

 

 

Name:

Marc Hedrick

 

 

 

Title:

President

 

 

 

10

--------------------------------------------------------------------------------

 